964 So.2d 258 (2007)
Jerry DOTY, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D07-1369.
District Court of Appeal of Florida, First District.
September 18, 2007.
Jerry Doty, pro se, for Appellant.
Bill McCollum, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of a final order denying his petition for a writ of mandamus challenging his classification by the Department of Corrections as a medium custody inmate. However, because appellant *259 has been released from prison, this appeal is moot. See Phillips v. McDonough, 962 So.2d 375 (Fla. 1st DCA 2007). For that reason, we dismiss the appeal.
DISMISSED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.